Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-31-2005

In Re: Amin Rashid
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1747




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Amin Rashid " (2005). 2005 Decisions. Paper 1109.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1109


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-94                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                     No. 05-1747
                                   ________________

                              IN RE: AMIN A. RASHID,
                                         Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                           United States District Court for the
                            Eastern District of Pennsylvania
                       (Related to E.D. Pa. Civ. No. 93-cr-00264)
                      _____________________________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                    April 29, 2005

          BEFORE: SCIRICA Chief Judge, WEIS and GARTH, Circuit Judges

                                   FILED May 31, 2005

                               _______________________

                                       OPINION
                               _______________________

PER CURIAM.

              Pro se petitioner Amin Rashid seeks a writ of mandamus to compel the

United States District Court for the Eastern District of Pennsylvania to rule on his motion

for reduction of sentence under 18 U.S.C. § 3582(c)(2). Rashid was convicted in 1993 of

mail fraud, wire fraud, and money laundering in connection with his involvement in

fraudulent commercial loan schemes. Rashid was sentenced to 168 months in prison and
was ordered to pay restitution of $1,696,470 to his victims. We affirmed the judgment of

conviction and sentence on August 4, 1995 in United States v. Rashid, C.A. No. 93-2241.

              On April 6, 2004, Rashid filed a motion in the District Court for a reduction

of his sentence pursuant to 18 U.S.C. § 3582(c)(2), relying on two amendments to the

U.S. Sentencing Guidelines (Amendments 591 and 607). Rashid has filed this mandamus

petition seeking to compel the District Court to rule on his motion.

              The writ of mandamus is an extraordinary remedy, which is justified only in

the presence of exceptional circumstances. Kerr v. United States District Court, 426 U.S.

394, 402 (1976). In order to demonstrate the existence of exceptional circumstances, a

petitioner must show that he has no other adequate means of obtaining relief and that he

has a clear and indisputable right to issuance of the writ. Id. at 403. In an order entered

April 1, 2005, the District Court denied Rashid’s motion for reduction of sentence. In

light of the District Court’s order, Rashid’s petition for a writ of mandamus will be

denied as moot.